        Case 2:08-cv-03010-CMR Document 489 Filed 08/21/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER BISTRIAN,                                     :
          Plaintiff,                                :
                                                    :
       v.                                           :       CIVIL ACTION NO. 08-3010
                                                    :
WARDEN TROY LEVI, et al.,                           :
         Defendants.                                :


                                    JUDGMENT ORDER

       AND NOW, this 21st day of August 2020, after a bench trial, and upon consideration of

the parties’ proposed findings of fact and conclusions of law [Doc. Nos. 478, 479, 484, 485], and

for the reasons set forth in the Adjudication entered this date, it is hereby ORDERED that

Judgment is entered in favor of Plaintiff Peter Bistrian and against the United States in the

following amounts:

   1. $251,340.81 for past costs of care;

   2. $1,000,000.00 for future costs of care; and

   3. $500,000.00 for pain and suffering;

for a total Judgment of $1,751,340.81.

       It is further ORDERED that the Clerk is directed to CLOSE the case statistically.

       It is so ORDERED.

                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe
                                             _____________________
                                             CYNTHIA M. RUFE, J.
